        Case 2:20-cv-03649-PBT Document 44-1 Filed 06/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
POLYSCIENCES, INC.,                          :
                                             :
       Plaintiff/Counter-Defendant,          :       Civil Action No. 2:20-cv-03649-PBT
                                             :
              v.                             :
                                             :
JOSEPH T. MASRUD,                            :
                                             :
       Defendant/Counter-Plaintiff.          :
                                             :

                                             ORDER

       AND NOW, this _______ day of ______________, 2021, upon consideration of

Defendant/Counter-Plaintiff’s Unopposed Motion to Seal Exhibit, IT IS HEREBY ORDERED

that the Clerk shall place under seal Exhibit F to Supplement to Defendant/Counter-Plaintiff’s

Motion to Compel Plaintiff/Counter-Defendant to De-Designate its Attorneys’ Eyes Only

Production and for Sanctions (ECF No. 43).




                                                 4
